UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6485


MARK JAMES KONSAVICH,

                    Petitioner - Appellant,

             v.

MEEKS, Warden FCI Williamsburg,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
R. Bryan Harwell, District Judge. (1:16-cv-01829-RBH)


Submitted: July 27, 2017                                          Decided: August 1, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark James Konsavich, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mark James Konsavich appeals the district court’s order adopting the magistrate

judge’s report and recommendation and dismissing his 28 U.S.C. § 2241 (2012) petition

without prejudice.    We have reviewed the record and find no reversible error.

Accordingly, although we grant Konsavich leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court. Konsavich v. Meeks, No. 1:16-cv-01829-RBH

(D.S.C. Mar. 3, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          2